DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-14, 16-18, 20-23 (renumbering as 1-20 respectively) are allowed.


Claims 1, 9, 17 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “configuring, by the PE device, next hops for the multicast group, wherein the next hops comprise a layer 2-switched next hop that specifies the one or more other PE devices as a next hop for multicast traffic for the multicast group that is received on an access-facing interface of the PE device and switched on a source Virtual Local Area Network (VLAN), and wherein the next hops further comprise a layer 3-routed next hop that specifies a list as a next hop for multicast traffic for the multicast group that is received over an EVPN core on a core-facing interface of the PE device and locally routed from the source VLAN to a listener VLAN, wherein the list comprises an empty list of the plurality of PE devices to prevent the PE device from sending the multicast traffic back into the EVPN core or a list of at least one Integrated Routing and Bridging (IRB) incapable PE device to send the multicast traffic back into the EVPN core to the at least one IRB incapable PE device;
receiving, by the PE device, multicast traffic on an interface of a plurality of interfaces, wherein the plurality of interfaces includes the access-facing interface and the core-facing interface; and selectively using, by the PE device, a corresponding one of the next hops based on whether the 

Moreover, the Applicant’s arguments concerning the underlined claimed elements in combination with the other claim elements as specified in claims are found to be persuasive.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473